                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN


 DONELLE MOTEN,

                   Plaintiff,

        v.                                                   Case No. 19-CV-908

 INSINKERATOR,
 A Division of Emerson Electric Co.,

                   Defendant.


                        ORDER ON MOTION FOR SANCTIONS


       InSinkErator, a Division of Emerson Electric Co. (“ISE”), moves for sanctions against

Moten in the form of dismissing Moten’s complaint in its entirety with prejudice and/or an

award of attorneys’ fees and costs incurred as a result of Moten’s alleged discovery abuses

and failure to comply with Court orders. (Docket # 53.) I have granted summary judgment

in favor of ISE and dismissed all of Moten’s claims on the merits; thus, to the extent ISE

requests dismissal as a sanction, the motion is now moot. However, ISE also requests that

Moten be ordered to reimburse ISE for its costs and attorneys’ fees. For the reasons below, I

will grant ISE’s motion for sanctions as to attorneys’ fees and costs.

                                      BACKGROUND

       Moten, through Attorney Walter W. Stern, III, sued ISE on June 20, 2019, alleging

discrimination and retaliation based on race. (Docket # 1.) Not three months into the

litigation, on September 12, 2019, ISE moved for sanctions on the grounds that Attorney

Stern attached an unsealed Settlement Agreement to Moten’s Complaint, in direct violation

of the Agreement’s own terms to keep the document confidential. (Docket # 12.) I granted



          Case 2:19-cv-00908-NJ Filed 06/09/21 Page 1 of 8 Document 60
ISE’s motion on November 13, 2019 and awarded ISE $2,256.00 in attorneys’ fees and costs.

(Docket # 21.) I ordered ISE to submit a certification of costs and fees related to filing the

sanctions motion, and ultimately granted an additional $1,500.00 in sanctions on January 16,

2020. (Docket # 25.) Attorney Stern has paid this sanction award to ISE. (Docket # 54 at 4

n.3.)

        Very shortly thereafter, on January 27, 2020, ISE filed an expedited motion to compel

Moten’s discovery response, arguing that Moten failed to file full and complete responses to

ISE’s discovery requests and initial disclosures. (Docket # 26.) While this motion was

pending, on February 10, 2020, Attorneys Paul Strouse and Thomas Napierala entered

notices of appearance. (Docket # 29.) Attorney Stern was withdrawn as counsel of record. A

hearing was held on ISE’s expedited motion on February 12, 2020. (Docket # 31.) Both

Attorneys Strouse and Napierala appeared at the hearing. (Id.) Moten was ordered to turn

over all outstanding discovery by March 12, 2020 and the parties were ordered to confer

regarding an award of costs due ISE for Moten’s discovery delays. (Id.) The parties could not

stipulate to an amount for attorneys’ fees, so on April 16, 2020, I awarded ISE $4,000.00 for

fees and costs associated with obtaining discovery. (Docket # 36.)

        On May 5, 2020, ISE informed the Court that Moten failed to comply with the Court’s

February 12, 2020 Order compelling discovery and indicated that Moten’s counsel had failed

to pay the $4,000.00 sanction award. (Docket # 37.) Attorney Napierala responded, denying

a lack of compliance with the discovery requests and asserting that as Attorneys Napierala

and Strouse entered appearances only two days prior to the sanctions hearing, they should

not be responsible for the sanctions award. (Docket # 39.) I held a hearing on May 15, 2020

on the continued discovery disputes and sanctions award. (Docket # 40.) Moten was ordered

to either pay counsel the sanctions award by May 29, 2020 or update the Court on the status.

                                         2
           Case 2:19-cv-00908-NJ Filed 06/09/21 Page 2 of 8 Document 60
(Id.) On June 4, 2020, the Court received a letter from Attorney Napierala stating that

Attorney Stern had been updated regarding the sanctions issue and Attorney Stern was

attempting to resolve the issue. (Docket # 41.) However, on June 15, 2020, ISE informed the

Court that the April 16, 2020 sanctions award remained unpaid. (Docket # 45.)

       Also on June 15, 2020, the parties filed a joint motion to extend the discovery

deadlines. (Docket # 43.) ISE stated that it served its first set of written discovery on October

1, 2019, with responses due October 31, 2019. (Id. ¶ 2.) The discovery requests included

medical record disclosure authorizations for any providers Moten treated with regarding his

damages claims. (Id.) Moten responded with the name of one treating provider. (Id. ¶ 3.) The

records from this provider contained the names of three additional providers Moten treated

with related to his claim. (Id.) ISE then obtained additional medical authorizations for these

providers. (Id.) Moten was deposed on June 9, 2020 and during his deposition, ISE learned

of an additional medical provider he treated with regarding his alleged damages. (Id. ¶ 4.) As

such, ISE requested an additional 60 days to obtain the records from this treating provider

and to determine whether he needed to be deposed or whether Moten needed to be questioned

further. (Id. ¶ 6.) The parties’ motion was granted and a dispositive motion deadline of

October 29, 2020 was given. Once again, ISE learned of two additional, previously

undisclosed, healthcare providers Moten treated with after obtaining these additional medical

records. (Docket # 54 at 7.)

       On September 11, 2020, ISE moved for summary judgment on the merits of Moten’s

discrimination and retaliation claims. (Docket # 47.) ISE simultaneously filed the instant

motion for sanctions. (Docket # 53.) In its sanctions motion, ISE asks, in the event that its

summary judgment motion is denied on the merits, for dismissal of Moten’s complaint with

prejudice as a sanction for Moten’s pattern of discovery misconduct. (Docket # 54 at 2 n.1.)

                                        3
          Case 2:19-cv-00908-NJ Filed 06/09/21 Page 3 of 8 Document 60
Additionally, ISE requests its attorneys’ fees and costs. Pursuant to Civil L. R. 56(b)(2) (E.D.

Wis.), a party opposing a motion for summary judgment must file within 30 days of service

of the motion a memorandum of law and a response to the moving party’s proposed findings

of fact. Moten failed to respond to either the summary judgment or the sanctions motion.

ISE, however, filed a reply brief on October 15, 2020—the date Moten’s summary judgment

response was due. (Docket # 56.) ISE informed the Court that plaintiff’s counsel still had not

paid the $4,000.00 in sanctions awarded to ISE. (Id.)

       For the next six months, the docket remained silent. However, on April 15, 2021,

Attorney Napierala moved to withdraw as counsel from the case, stating that he and Attorney

Strouse had “different philosophy [sic] concerning this matter” and that “it would be best for

all parties if Attorney Strouse proceeded on this matter as sole counsel.” (Docket # 57.) No

mention was made of the pending summary judgment or sanction motion. However, given

Attorney Napierala’s representations to the Court that Attorney Strouse continued on as

counsel for this case, his motion was granted. Again, the docket fell silent until June 4, 2021,

when Attorney Strouse also moved to withdraw as counsel, stating that he developed

“irreconcilable differences” with Moten regarding how the case was to be litigated. (Docket

# 58.) He stated that he was always the “second chair” in the litigation, that Attorney

Napierala handled the majority of the work in the case, and that Attorney Napierala withdrew

from the case without informing Attorney Strouse, leaving Attorney Strouse “to hold the

‘proverbial bag.’” (Id.)

                                         ANALYSIS

       Multiple avenues exist in which a Court can impose sanctions to penalize and

discourage misconduct in litigation. ISE moves for sanctions under Fed. R. Civ. P. 37(b),

which allows for the award of reasonable expenses, including attorneys’ fees, caused by the

                                        4
          Case 2:19-cv-00908-NJ Filed 06/09/21 Page 4 of 8 Document 60
failure to comply with a discovery order. In addition, however, to having the authority to

sanction by statute or rule, a court has the inherent authority to fashion an appropriate

sanction for conduct which abuses the judicial process, including the imposition of attorneys’

fees. Chambers v. NASCO, Inc., 501 U.S. 32, 44–46 (1991) (“We discern no basis for holding

that the sanctioning scheme of the statute and the rules displaces the inherent power to impose

sanctions for the bad-faith conduct described above.”). The Chambers Court warned, however,

that because of its potency, a court must exercise its inherent powers with restraint and

discretion. Id. at 44. “Any sanctions imposed pursuant to the court’s inherent authority must

be premised on a finding that the culpable party willfully abused the judicial process or

otherwise conducted the litigation in bad faith.” Ramirez v. T & H Lemont, Inc., 845 F.3d 772,

776 (7th Cir. 2016). “Mere clumsy lawyering is not enough” to justify a finding of abuse of

process or bad faith. Fuery v. City of Chicago, 900 F.3d 450, 464 (7th Cir. 2018). “The sanction

imposed should be proportionate to the gravity of the offense.” Montano v. City of Chi., 535

F.3d 558, 563 (7th Cir. 2008) (citing Allen v. Chi. Transit Auth., 317 F.3d 696, 703 (7th Cir.

2003)).

          I am mindful that sanctions should not be lightly granted. However, all three of

Moten’s attorneys in this case exhibited a pattern of bad faith and vexatious behavior from

the case’s inception. Not four months into this case, Attorney Stern was sanctioned for

docketing a confidential document. Also early on, Moten was asked to provide a list of any

providers he treated with regarding his damages claim. Moten responded with one name.

Only after eight months of multiple previously undisclosed medical providers surfacing did

ISE learn the names of (presumably) all of Moten’s relevant treating providers. Moten was

sanctioned for a second time due to his discovery misconduct and despite a court order in

place compelling him to turn over all remaining outstanding discovery by March 12, 2020,

                                          5
            Case 2:19-cv-00908-NJ Filed 06/09/21 Page 5 of 8 Document 60
Moten continued to fail to comply with ISE’s discovery requests and pay the $4,000.00

sanction award. When ordered to provide a status as to payment of the sanction award to ISE

by May 29, 2020, Attorney Napierala failed to respond until June 4 and even then, shifted

responsibility to Attorney Stern. The award still has not been paid. Moten never responded

to ISE’s summary judgment or sanction motions, and both Attorneys Napierala and Strouse,

rather than explaining their actions, moved to withdraw as counsel.

       It is clear that Moten has received poor representation from all three attorneys since

the beginning of this litigation. Plaintiff’s counsel have delayed or otherwise impeded

discovery, violated court orders, and ultimately ignored ISE’s motion for summary judgment

and for sanctions. Devoid of explanation, counsel attempt to shift blame—Attorneys

Napierala and Strouse cannot comply with the Court’s sanctions order because it was

Attorney Stern’s fault; Attorney Strouse was never that involved in the case, so all fault lies

with Attorney Napierala. With three attorneys all pointing the finger at each other and

ultimately jumping ship on the case, no one is left to claim responsibility. Unfortunately, in

the end, the only person “left to hold the proverbial bag” is Moten. Again, Attorney Strouse

now seeks to withdraw as counsel, stating that he has developed “irreconcilable differences”

with Moten as to how to litigate the case. (Docket # 58.) As Attorney Strouse’s strategy

appears to be ignoring the pending motions, it is understandable why there is a difference of

opinion. Attorney Strouse’s motion to withdraw as counsel is denied.

       On this record, ISE’s motion for sanctions is justified and will be granted.

Unfortunately, only Attorney Strouse is left as counsel of record in this case. As to the instant

sanctions motion, ISE seeks its attorneys’ fees incurred as a result of this sanctions motion

and in its effort to continue pursuing treating healthcare providers since the Court’s previous

order for sanctions. (Docket # 53.) Although both Attorneys Napierala and Strouse have

                                        6
          Case 2:19-cv-00908-NJ Filed 06/09/21 Page 6 of 8 Document 60
acted in bad faith, as only Attorney Strouse remains as counsel of record, I will order Attorney

Strouse to pay the sanctions. Counsel for ISE shall submit an affidavit or other certification

detailing the reasonable costs and fees relating to and associated with filing the instant

sanctions motion, as well as for its efforts to continue pursuing treating healthcare providers

since the Court’s previous order for sanctions, by June 25, 2021. Attorney Strouse will have

until July 9, 2021 to respond.

        Additionally, there is the matter of the April 16, 2020 sanction in the amount of

$4,000.00 that is yet to be paid. While Attorneys Napierala and Strouse may believe that

Attorney Stern should pay this sanction, Attorney Stern was not attorney of record when the

sanction was imposed. Thus, I find Attorneys Napierala and Strouse jointly and severally

liable for the $4,000.00 sanction and order the sanction be paid to ISE no later than June 25,

2021.

        Finally, because the facts of this case disclose legal representation so far below the

minimal standards required of lawyers, I am sending a copy of this opinion and order to the

Office of Lawyer Regulation for its information.

                                           ORDER

        NOW, THEREFORE, IT IS HEREBY ORDERED that the Defendant’s motion for

sanctions (Docket # 53) is GRANTED IN PART AND DENIED AS MOOT IN PART.

To the extent Defendant asks for dismissal of Plaintiff’s case as a sanction, the motion is

denied as moot. However, Defendant’s motion for attorneys’ fees and costs is granted.

        IT IS FURTHER ORDERED that counsel for the Defendant shall submit an affidavit

or other certification detailing the reasonable costs and fees relating to and associated with

filing the instant sanctions motion, as well as for its efforts to continue pursuing treating



                                         7
           Case 2:19-cv-00908-NJ Filed 06/09/21 Page 7 of 8 Document 60
healthcare providers since the Court’s previous order for sanctions, by June 25, 2021.

Attorney Strouse will have until July 9, 2021 to respond.

       IT IS FURTHER ORDERED that Attorneys Napierala and Strouse are jointly and

severally liable for the $4,000.00 sanction and must pay the sanction to ISE no later than June

25, 2021.

       IT IS FURTHER ORDERED that Attorney Strouse’s motion to withdraw as counsel

(Docket # 58) is DENIED.

       FINALLY, IT IS ORDERED that a copy of this opinion and order be sent to the

Office of Lawyer Regulation for its information.



       Dated at Milwaukee, Wisconsin this 9th day of June, 2021.


                                                          COURT:
                                                   BY THE COUR
                                                             RT:


                                                   __________________________
                                                   ____
                                                      ___
                                                        _ ____
                                                            ________
                                                            __    ______________
                                                   NANCY JO JOSEPH
                                                             OSE  EPH
                                                   United States Magistrate Judge




                                          8
            Case 2:19-cv-00908-NJ Filed 06/09/21 Page 8 of 8 Document 60
